                 Case 2:19-cv-02075-APG-DJA Document 20 Filed 04/15/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Janae Fields
                                                       DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
          v.                                           Case Number: 2:19-cv-02075-APG-DJA

 Summit Receivables, LLC

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
         jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or
         heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been considered
         and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that judgment is entered in favor of plaintiff Janae Fields and against defendant Summit Receivables, LLC
         in the amount of $4,878.00 ($1,000.00 in statutory damages, $3,825 in attorney's fees, and $53.00
         in nontaxable costs).




          4/15/2020
          4/14/2020
          4/10/2020
          4/9/2020
          4/1/2020
          4/8/2020
         3/31/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ M. Reyes
                                                             Deputy Clerk
